Name: Commission Regulation (EEC) No 1485/86 of 15 May 1986 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/26 Official Journal of the European Communities 16 . 5 . 86 COMMISSION REGULATION (EEC) No 1485/86 of 15 May 1986 fixing the aid for soya beans that the amount of the aid at present in force should be altered as set out in this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), and in particular Article 2 (7) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 529/86 (2), as last amended by Regulation (EEC) No 1281 /86 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 529/86 to the information at present available to the Commission HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1491 /85 is hereby fixed at 38,806 ECU per 100 kilograms in the Member States of the Community as constituted on 31 December 1985 . Article 2 This Regulation shall enter into force on 16 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 151 , 10 . 6 . 1985, p . 15 . O OJ No L 55, 1 . 3 . 1986, p . 5 . (3) OJ No L 114, 1 . 5 . 1986, p . 34 .